SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras Among the Best According to Standard & Poor's Management and Governance Score Rio de Janeiro, May 13 th , 2013 – Petróleo Brasileiro S.A. – Petrobras informs that Standard & Poor's Ratings Services (S&P) published today a report ( Management and Governance Credit Factors ) where it assigns management and governance evaluations to more than 300 nonfinancial Latin American corporations. Standard & Poor's uses the management and governance (M&G) score to modify its evaluation of an enterprise's business risk profile, a key component of its credit rating. Of the 310 evaluated seven were designated as "strong", 106 as "satisfactory", 195 as "fair", and two as "weak". Petrobras is among the companies that were classified as "strong", the best rate of the ranking. Worldwide, Standard & Poor's assigned M&G scores to 3,868 companies of which only 8% are designated as "strong". S&P affirms that the scores are highly correlated with the overall credit ratings and investment-grade companies tend to have "strong" or "satisfactory" M&G scores. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 14, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
